Citation Nr: 1740275	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) of the Muskogee, Oklahoma Regional Office (RO), which granted service connection for diabetes mellitus, assigning a 20 percent disability rating.  The Veteran appealed this rating decision.  

The Veteran filed for TDIU in April 2009.  This claim was denied in a July 2009 rating decision.  The Veteran did not appeal this decision.  He continued the appeal process with respect to his diabetes claim.  When the Board addressed the issue of a rating increase for diabetes in September 2014, the Board explained that the TDIU claim had been separately addressed and had not been appealed and, that in addition the issue of entitlement to a TDIU as a result of diabetes mellitus had not thereafter been raised by the Veteran or the record.  The Board concluded that the issue was not before the Board, stating that TDIU claims can be adjudicated separate from other ratings claims. 

The Veteran appealed the September 2014 Board decision.  Through a Joint Motion for Partial Remand (JMPR) the Veteran, his legal representative and the Secretary of Veterans Affairs agreed that the September 2014 Board decision refraining to adjudicate the claim, as it concluded it was not on appeal should be vacated, and the U.S. Court of Appeals for Veterans Claims (CAVC) granted that motion on June 2015.  The rationale stated for the JMPR was that the Veteran's TDIU claim was part of his diabetes claim and since he properly and timely appealed the December 2007 rating decision, the appeal for his TDIU claim was perfected.  The September 2014 Board decision was vacated to the extent that the Board concluded that the issue of entitlement to a TDIU was not on appeal.  

The Board issued a decision in August 2015 in which it remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  For due process reasons, the Board later vacated that remand in September 2015.  In December 2015, the Board remanded the matter, issuing the August 2015 remand directives.  The Board finds that the AOJ has substantially complied with the directives of the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268.  

The Veteran testified before a Veterans Law Judge in a May 2010 video conference hearing.  A transcript of the hearing has been associated with the record.  The Board informed the Veteran that the Veterans Law Judge who conducted the May 2010 hearing was no longer employed by the Board by way of letter dated May 2012.   The letter advised that should he want a new hearing, he must respond to that effect within 30 days.  To date, the Veteran has not requested a new hearing.  Therefore, the Board must assume that the Veteran does not want a new hearing and will proceed with the appeal.

The Veteran requested an extension and the undersigned Veterans Law Judge granted this request in July 2017.  Prior to notifying the Veteran of this grant, he requested an additional extension to go through September 18, 2017.  However, the Veteran subsequently submitted additional evidence, waived adjudication by the RO and waived any previous requests for additional time.  Therefore, the Board finds that the Veteran has withdrawn his request for an extension, and the Board may adjudicate the claim.  

For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its findings of fact and conclusion of law.

In the September 2014 Board remand, the Board found that the issue of entitlement to service connection for an eye disability, to include diabetic retinopathy, secondary to type II diabetes mellitus, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Upon review of the record, it appears that the AOJ has not done any development with this disability.  Therefore, the Board once again refers this to the AOJ for appropriate action, as it does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for numerous disabilities, including diabetes in May 2006.  Service connection for diabetes was granted, with a 20 percent disability rating assigned in a December 2007 rating decision.  The Veteran filed a timely appeal.  

2.  The Veteran filed a claim for TDIU in April 2009, which was denied in a July 2009 rating decision.  The Veteran did not appeal this rating decision.

3.  The TDIU claim was found to be part of the Veteran's diabetes claim, and therefore considered on appeal.  See Joint Motion for Partial Remand (JMPR) and court order from United States Court of Appeal for Veterans Claims (CAVC) dated June 2015.

4.  The Veteran's service-connected disabilities include: diabetes mellitus type II, rated at 20 percent, peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus type II, rated separately at 10 percent each, erectile dysfunction associated with diabetes mellitus rated at 0 percent, hypertension associated with diabetes mellitus type II rated at 10 percent, bilateral hearing loss rated at 30 percent, and tinnitus rated at 10 percent.  His combined rating is 60 percent.  

5.  The Veteran has provided competent evidence to show that his former employment as a mail carrier required prolonged hours of standing, lifting of heavy items and how the pain associated with his service-connected diabetes and his service-connected peripheral neuropathy impacted his ability to perform his work duties.  

6.  Although the Director of Compensation Service in a March 2017 Memorandum found that the Veteran's service-connected disabilities did not render him unable to obtain and maintain substantially gainful employment, the Board finds that the other evidence of record, including the October 2015 VA vocational interview and assessment and the June 2017 private vocational assessment outweigh the Director's finding.  Both vocational assessments were performed by vocational experts, and both agreed that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment, including sedentary employment.  


CONCLUSION OF LAW

Whereas the Veteran is service connected for many disabilities, including diabetes and peripheral neuropathy and has provided competent, credible, and probative evidence that illustrates these service-connected disabilities render him unable to obtain and retain employment, even employment that is sedentary, TDIU on an extraschedular basis is warranted.  38 U.S.C.A. §§ 5101(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 3.341, 4.16(b) (2016).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


